Exhibit Asset Purchase Agreement between the Company and Brookridge Funding, LLC ASSET PURCHASE AGREEMENT among BROOKRIDGE FUNDING SERVICES, LLC and BROOKRIDGE FUNDING, LLC, and ANCHOR FUNDING SERVICES, INC. and MICHAEL P. HILTON, JOHN A. MCNIFF III December 4, 2009 1 ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (this “Agreement”) is entered into as of December 4, 2009, by and among Brookridge Funding Services, LLC, a North Carolina limited liability company and wholly-owned Subsidiary of Parent (“Buyer”), Brookridge Funding, LLC, a Delaware limited liability company (“Seller”), Anchor Funding Services, Inc., a Delaware corporation (“Parent”), Michael P. Hilton, a resident of the State of Connecticut (“Hilton”), and John A. McNiff III, a resident of the State of Connecticut (“McNiff” and together with
